Citation Nr: 0534965	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  96-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


WITNESS AT HEARING ON APPEAL

Dr. R. Correa-Grau


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1961 to March 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1995 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence was not submitted to reopen a previously denied and 
final claim of entitlement to service connection for a 
neuropsychiatric disorder.  

On appeal, in February 1998, the Board confirmed the May 1995 
RO rating decision.  On further appeal, in August 1998, the 
U.S. Court of Veterans Appeals (now U.S. Court of Appeals for 
Veterans Claims; hereinafter, "Court") vacated the Board 
decision and remanded the matter for readjudication.  In 
March 1999, the Board reopened the claim, characterized as 
service connection for a psychiatric disorder, and remanded 
it for further evidentiary development.  In September 2000, 
the Board again denied the claim.  The veteran again sought 
Court review, and in March 2001, it vacated the Board's 2000 
decision and remanded the matter for readjudication.  In 
February 2002, the Board again denied the claim.  The Court 
again vacated the Board decision and remanded the claim in 
February 2003.  The Board remanded the claim in September 
2003, and it is again before the Board following completion 
of its remand directives.        

A Board hearing was held in 1971 on the veteran's original 
psychiatric disorder claim, which the Board denied in 1972.  
In April 1996, Dr. R. Correa-Grau testified in person before 
an RO Decision Review Officer in connection with this appeal.  
The hearing transcripts are of record.


FINDING OF FACT

The preponderance of the evidence fails to establish 
incurrence of an acquired psychiatric disorder in service, or 
of an etiological link between current psychiatric disability 
and active duty.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Psychiatric Disorder

Service connection is granted where a claimant currently has 
a disease or injury incurred in active service, or if a pre-
existing disease or injury becomes aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Essentially, service connection requires evidence 
of: (1) current disability; (2) some injury or incident in 
service giving rise to current disability; and (3) causal 
nexus between the two.  See, e.g., Pond v. West, 12 Vet. App. 
341 (1999).  Service connection also is allowed for any 
disease diagnosed after discharge if evidence shows that it 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Essentially, the veteran contends that service connection is 
warranted for his current psychiatric abnormality based on a 
single report in a February 1963 separation report of medical 
history that he then experienced or had experienced 
nervousness even though no psychiatric abnormality was 
diagnosed at that time.  The report is solely in the form of 
an "X" mark on the box corresponding to "yes" to the 
inquiry as to whether the veteran then had or had had 
"nervous trouble or any sort."  There is no explanation 
given as to this notation; the veteran did not report when he 
experienced nervousness or what triggered it.    

The Board has reviewed the entire record thoroughly, and the 
earliest evidence of diagnosis of psychiatric disability 
based on contemporaneous medical evaluation is a 1969 report 
of a Dr. Villeneuve, a private doctor, who stated that he 
diagnosed the veteran with acute psychoneurosis of 
undetermined type in 1965, two years after separation.  
Service connection is granted for an acquired psychiatric 
disorder characterized as psychosis with evidence of 
manifestation thereof to a degree of 10 percent within one 
year after service, even without diagnosis during service.  
See  38 C.F.R. §§ 3.307, 3.309.  As such, presumptive service 
connection is not supported by the record.  

A favorable decision could be warranted if the preponderance 
of the evidence supports a direct etiological, or cause-
effect, relationship between service and current psychiatric 
disorder.  On this issue, the key inquiry is whether the 
single report of "nervousness" at separation, however 
vaguely stated and without clinical evidence of an acquired 
psychiatric disorder at that time, was evidence of such 
disorder not diagnosed until some two years after separation.  

The record includes a 1970 statement from the veteran's 
former employer who stated that the veteran had worked from 
March 1964 to January 1965, and resigned thereafter reporting 
that he was ill.  It also reflects a 1971 layperson statement 
by an individual who reportedly served in the military with 
the veteran and who said that the veteran was a "good and 
sharp soldier" at the commencement of duty, but then became 
restless and nervous during service, was court-martialed and 
disciplined, and was considered for a medical discharge.  
Service personnel records do memorialize disciplinary 
proceedings associated with an incidence of brief absence 
without leave (AWOL) in February 1962.  To the extent these 
records were proffered to show actual manifestation of 
psychiatric abnormality in service or etiological 
relationship between service and psychiatric problems, they 
are not deemed competent.  On this point, generally, the 
evidence must be medical - that is, in the form of a report 
of a doctor or other medical professional, who, by virtue of 
appropriate training, knowledge, or experience, is qualified 
to opine as to an etiological link or appropriate diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(Lay evidence is acceptable to prove the occurrence of an 
injury during service or symptomatology over time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons, but lay testimony is not 
competent to prove a matter requiring medical expertise.).  
The veteran's wife and acquaintances stated that the veteran 
appeared to have changed since discharge.  The layperson 
statements basically reinforce what little is documented in 
the separation examination report, but are not sufficient to 
establish manifestation of psychiatric abnormality in service 
from a medical standpoint.  Nor do the former employer's 
report or the service personnel records; neither even 
specifically refers to psychiatric problems as the purported 
reason for resigning from a civilian job or which prompted 
the veteran to be AWOL. 

On diagnosis of a psychiatric disorder consistent with 
Espiritu, in addition to Dr. Villeneuve's 1969 report, a 1970 
VA medical examination report reflects a diagnosis of chronic 
and severe paranoid schizophrenia; a statement from Dr. 
Correa-Ayala (not dated but apparently associated with the 
record in or around 1970) states the veteran was treated 
twice in 1970 for schizophrenia reactions; and a 1971 note 
from Dr. Villeneuve reflects a diagnosis of undetermined 
neurosis.  Records associated with the veteran's Social 
Security Administration (SSA) disability compensation 
benefits application reflect diagnoses to include psychotic 
onset with paranoid traits, anxiety neurosis, psychosis, and 
antisocial personality in the mid 1980s.  Private treatment 
records dated in the late 1980s and mid 1990s document 
diagnoses to include generalized anxiety disorder with 
paranoid features and major depression.  A 1999 VA medical 
examination resulted in a diagnosis of major dysthymia.       

There are several medical opinions addressing the issue of 
etiology.  The Board summarizes each opinion in turn in 
chronological order and addresses the probative merit of 
each.  

The first is the September 1971 report of Dr. Villeneuve, 
which provides that the veteran "is suffering from an 
undetermined neurosis since his discharge from the army in 
1963."  In a second statement in September 1971, he 
reiterated the same statement, but without further 
explanation as to the bases for the statement.  His statement 
apparently was prepared to support an appeal of the veteran's 
original service connection claim denied by the RO in 1970, 
and affirmed by the Board in 1972.  It arguably is not even 
an opinion as to etiology; rather, it reads like a statement 
based largely on the veteran's report that he has had 
continuous symptoms since service.  To the extent it could be 
deemed an etiology opinion, it is wholly conclusory and does 
not explain the bases for the opinion.  Nowhere in the record 
is there any explanation as to why Dr. Villeneuve linked 
service to neurosis even though there is no evidence of any 
doctor's determination as to manifestation of psychiatric 
disorder before 1965.

Second, in 1995, Dr. Correa-Grau, a private psychiatrist who 
reportedly began treating the veteran in 1995, wrote, in 
pertinent part (based on a translation of a report written in 
Spanish):

We question the diagnosis of Dr. Villeneuve 
because he is not qualified as a 
psychiatrist, that there is evidence of 
behavioral disorders while in the Army; that 
after leaving the Army not only [the veteran] 
starts psychiatric treatment but also he 
cannot keep a job due to behavioral disorders 
with his workmates and supervisors.  

We conclude that the patient is suffering 
from a major depression with psychotic 
characteristics and that it carries back to 
his time in the US Army.  There are abundant 
proofs that the patient was a model citizen 
before joining the US Army.  

In 1996, this doctor also testified on the veteran's behalf 
as to a relationship between service and the veteran's 
psychiatric problems.  See RO hearing transcript.

First of all, as to Dr. Correa-Grau's dismissal of Dr. 
Villeneuve's statement on the grounds that Dr. Villeneuve 
reportedly is not a psychiatrist, the Board does not find 
such dismissal lends Dr. Correa-Grau's opinion more probative 
value.  A psychiatrist or not, Dr. Villeneuve's statement, 
generally speaking, actually favored the claim because his 
statement was arguably the sole record remotely close to an 
etiology opinion of record before that of Dr. Correa-Grau - 
not rendered until more than 30 years after discharge.  Dr. 
Correa-Grau testified that Dr. Villeneuve diagnosed the 
veteran with psycho-neurosis, paranoid type, and then 
concludes that paranoid schizophrenia diagnosed several years 
after service had actually manifested itself earlier, and 
that the veteran consistently has had the same psychiatric 
disorder since the 1960s.  At no time did Dr. Villeneuve 
diagnose the veteran with a paranoid psychiatric disorder; 
rather, his diagnosis was neurosis of an undetermined type.  
This inaccurate factual basis not supported by the record 
tends to erode the persuasive value of the opinion.  

Further, the probative value of Dr. Correa-Grau's explanation 
for linking active service to the veteran's psychiatric 
problem - even though he admittedly did not even begin 
treating the veteran until 1995, some 32 years after 
discharge - is not sufficiently convincing on its own merit, 
without regard to his position on the validity of Dr. 
Villeneuve's statement.  In essence, this doctor's position 
is that because the veteran had been charged with AWOL in 
service but purportedly was a "model citizen" before 
service, he must have acquired a psychiatric disorder in 
service.  This still does not address the complete lack of 
clinical evidence of psychiatric abnormality as of discharge, 
or even within some four years after discharge, until few 
instances of private treatment several years after discharge.  
The Board is not sufficiently convinced that evidence of 
behavioral problems, without more than what is presented in 
the record here, is indicative of psychiatric problems where 
the service medical records amply document treatment in 
service for various medical (physical) problems but 
absolutely nothing about mental or emotional distress.  

Moreover, nothing in the record reflects particularly onerous 
or unusual military duties; the reference in Dr. Correa-
Grau's report that the veteran suffered discrimination in 
service based on his ethnicity, while it may be true, is not 
sufficient as to an unusual stressor based on the facts 
presented in the record.  The Board cannot simply infer that 
discrimination was such a significant source of stress that 
it must have triggered a psychiatric disorder, based on 
largely vague reports of such history decades after discharge 
as related to this doctor by the veteran (see 1996 hearing 
transcript), where the service medical records do not reflect 
symptoms of manifestation of psychiatric disability.

In addition, the fact that a claimant has difficulty 
remaining consistently employable may be symptomatic of, 
among other things, personality problems and/or psychiatric 
disorder.  Arguably, the reverse pattern - lack of consistent 
gainful employment and associated stress engendered by 
financial difficulty - could be a factor in producing 
psychiatric abnormality.  However, under the facts of this 
case, purported inability to get along with people and remain 
gainfully employed is not, in the Board's opinion, sufficient 
evidence as to manifestation of psychiatric abnormality in 
service where, again, no such abnormality is medically 
determined until at least several years after discharge.  
Further on this issue, the record, namely employment records 
associated with the SSA disability benefits application and 
various reports by the veteran that he has had several jobs 
after discharge, indicates that the veteran was gainfully 
employed for a significant period of time after discharge.  
The most significant of these was as a penal guard for almost 
two decades until the mid-1980s, since which time he has been 
unemployed.  This evidence strongly undermines a key 
underpinning of Dr. Correa-Grau's opinion that active service 
purportedly is the genesis of psychiatric abnormality that 
made the veteran unemployable.

Also eroding the persuasive value of Dr. Correa-Grau's 
opinion is what, in the Board's opinion, is excessive 
emphasis on so-called "behavioral" problems in service that 
purportedly should be deemed evidence of manifestation of 
psychiatric disorder in service.  The Board has reviewed the 
veteran's service personnel records, and it documents a 
single, brief incidence of AWOL in February 1962 (the 
veteran's whereabouts was apparently unaccounted for some 11 
hours).  This appears to be inconsistent with the veteran's 
1971 testimony that he had had "many" Article 15 
disciplinary proceedings for days of absence without 
authority.  (Also inconsistent is the veteran's testimony in 
1971 that he had psychiatric treatment in service; again, the 
service medical records in the claims file, which do not 
appear to be incomplete, do not disclose any evidence of such 
treatment.)     
 
It is acknowledged that, generally speaking, consistency of 
evidence of chronicity after discharge, particularly evidence 
dated close to the date of discharge, would tend to favor a 
claim where, as here, chronicity in service is not shown.  
See 3.303(b) (West 2002); see also Maxson v. West, 2 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service).  Here, this is not the case.  Again, 
no pertinent diagnosis is evidenced within the presumptive 
service connection period; the record reflects 1965 treatment 
for neurosis, but even that is described as an "acute," as 
opposed to a chronic, manifestation.  See Dr. Villeneuve's 
September 1969 note.  These evidentiary gaps further decrease 
the probative value of somewhat favorable etiology evidence, 
in particular that of Dr. Correa-Grau, which, again, is 
rendered more than three decades after discharge.  Had Dr. 
Correa-Grau begun treating the veteran earlier, closer in 
time after discharge, his opinion would carry more weight, 
and certainly to a greater extent than that of Dr. 
Villeneuve.    

Furthermore, evidence of gainful employment for about two 
decades after discharge until the mid-1980s, around which 
time the veteran apparently began receiving more extensive 
psychiatric treatment (and the records of which were 
submitted to support the SSA claim), tends to undermine 
continuity of pertinent symptomatology.  Evidence of 
psychiatric treatment is sparse between the 1960s, after 
discharge, until the mid-1980s, when the veteran stopped 
working, and subsequently, he applied for SSA benefits.  
Essentially, during this period, the veteran appears to have 
been seen only several times by several private doctors until 
the mid-1980s.

Third, the record includes a 1999 VA medical examination 
report, authored by two VA doctors following an examination 
of the veteran and consideration of his medical history as 
reflected in the claims file.  They stated that there is no 
basis to determine that the veteran's psychiatric condition, 
which they characterized as dysthymia, has been manifested 
since active duty.    

Finally, a 2000 expert medical opinion ordered by VA and 
authored by a psychiatrist, states that there is no 
etiological link between active duty and the veteran's 
psychiatric abnormality.  The examiner cited as rationale the 
lack of evidence of manifestation of psychiatric abnormality 
until after discharge and evidence of ability to maintain 
gainful employment post discharge.  The Board finds this 
opinion carries the most probative value, and it is 
buttressed further by the 1999 negative opinion of two VA 
medical doctors.  These opinions collectively are highly 
persuasive and outweigh the value presented by those of Dr. 
Correa-Grau and the statement of Dr. Villeneuve, and the 
Board has amply discussed why it finds the reports of the 
latter two doctors insufficient.      

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim.  In sum, 
the evidence adequately demonstrates the manifestation of 
psychiatric abnormality, but it strongly disfavors the 
veteran's position that it had its genesis in active duty.  
Therefore, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a March 2004 letter, VA Appeals 
Management Center (AMC) notified the veteran of the three 
basic elements of a service connection claim - pertinent in-
service injury or incurrence of a disease or disorder 
therein; current manifestation of such disability; and 
medical evidence of a relationship between the two.  The 
unfavorable rating decision from which this appeal arises, 
the Statement of the Case (SOC), and three Supplemental SOCs 
(SSOCs) notified the veteran that the key missing evidence 
concerns incurrence of the claimed disorder in service.  
Also, the AMC's letter explained that, if the veteran 
provides information about the sources of evidence or 
information supporting the elements of the claim, then VA 
would make reasonable efforts to obtain the records from the 
sources identified.  The veteran also was notified that, 
notwithstanding VA's duty to assist, he ultimately bears the 
burden to ensure adequate substantiation of his claim with 
any evidence not in the custody of the federal government.  
As for the "fourth element," the letter said: "Please 
provide us with any evidence or information you may have 
pertaining to your claim."  Also, the April 2005 SSOC set 
forth 38 C.F.R. § 3.159, from which the fourth element is 
derived.     

The VCAA notice was given during appeal, well after the 
issuance of the May 1995 rating decision upon which this 
appeal is based.  The Board finds no prejudicial error 
resulted as a result of this timing defect.  The Pelegrini 
Court explicitly stated that, notwithstanding the requirement 
that a valid VCAA notice be provided before the agency of 
original jurisdiction (AOJ) decision: "[W]e do not hold that 
. . . [a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

Here, the 1995 rating decision was issued and appeal thereof 
had been perfected about five years before enactment of VCAA; 
after the law was enacted, appropriate notice was given.  The 
Pelegrini Court acknowledged, at p. 120, that where, as here, 
38 U.S.C.A. § 5103(a) notice was not mandated at the time of 
the initial RO denial, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process during 
appeal.  This was clearly provided here as to all four 
elements of the notice.  In fact, BVA's most recent remand in 
2003 explicitly mandated compliance with VCAA.

Moreover, the Board finds no evidence to indicate the veteran 
does not understand or appreciate what VCAA requires from him 
and VA in terms of evidentiary development.  The RO and the 
Board denied this claim initially more than three decades ago 
based in large part on inadequate evidence of manifestation 
of a psychiatric disorder in service; the same issue was 
denied by the Board multiple times thereafter, as discussed 
in the Introduction.  The fact that a number of these 
adjudications were made before VCAA does not change the lack 
of adequate substantiation, to date, of the allegation that 
psychiatric abnormality was incurred during active duty; even 
after appropriate notice was given and significant 
development took place (to include two VA medical 
examinations, a VA-ordered expert opinion, review of numerous 
private medical records and testimony, layperson statements, 
review of SSA records), the record still lacks sufficient 
evidence on this crucial issue, and it would be wholly 
unreasonable to argue that the veteran did not have adequate 
notice on this issue given the multiple denials of this 
claim.  Again, the importance of evidence of incurrence of a 
psychiatric disorder in service was emphasized in numerous 
RO-issued documents, to include the SOC and multiple SSOCs, 
and prior Board decisions.  Even though Board denials were 
vacated by the Court based on due process concerns and for 
adequate explanation of reasons for denial, these decisions 
are pertinent to the current VCAA analysis to the extent that 
they put the veteran on notice as to what key evidence is 
missing.

Additionally, even after the veteran was issued the most 
current (April 2005) SSOC and notified that he has an 
additional 60 days to comment on his claim, he did not 
specifically claim that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  On the 
contrary, he affirmatively waived his right to a full comment 
period in writing, in April 2005, and did not submit new 
evidence thereafter.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the veteran's service medical and personnel records, 
VA medical examination reports and expert medical opinion, 
SSA records, RO hearing transcripts, numerous layperson 
statements, and private treatment records.  The Board's 
remand directives were completed.  Based upon the foregoing, 
the Board concludes that VA has met its duty-to-assist 
obligations.     


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


